PER CURIAM.
We hold, once again, that the failure of a probation officer to give a Miranda warning to a probationer prior to his admission of a violation of the terms of his probation does not render the admission inadmissible at the revocation proceeding. Clark v. State, Fla.App.2d, 1969, 222 So.2d 766. See United States v. Johnson, 5th Cir. 1971, 455 F.2d 932; People v. W., 1968, 31 A.D.2d 163, 295 N.Y.S.2d 767; State v. Jackson, 1972, 16 Ariz.App. 476, 494 P.2d 376; but cf. Heath v. State, Fla.App. 4th, 1975, 310 So.2d 38.
Affirmed.
McNULTY, C. J., and HOBSON and GRIMES, JJ., concur.